Prospectus Supplement No.3 to Prospectus dated July 12, 2007 Registration No. 333-143310 Filed pursuant to Rule 424(b)(3) GOLDEN PHOENIX MINERALS, INC. Supplement No. 3 To Prospectus Dated July 12, 2007 This Prospectus Supplement supplements our Prospectus dated July 12, 2007 and filed with the Securities and Exchange Commission on July 12, 2007, and our Prospectus Supplement No. 1 dated August 22, 2007 and filed with the Securities and Exchange Commission on August 22, 2007,and our Prospectus Supplement No. 2 dated January 30, 2008 and filed with the Securities and Exchange Commissionon January 30, 2008, (collectively, the “Prospectus”). This Prospectus relates to the sale of 21,343,178 shares of common stock, no par value per share, by the Selling Security Holders listed under “Selling Security Holders” on page 36, of which 50,000 shares of common stock are to be issued in connection with financial advisory services. This Prospectus also covers the sale of 10,600,000 shares of our common stock by the Selling Security Holders upon the exercise of outstanding warrants. This Prospectus Supplement No.3 includes the attached Quarterly Report on Form 10-QSB Amendment No. 1 as filed with the Securities and Exchange Commission on February 8, 2008. We encourage you to read this Supplement carefully with the Prospectus. Our common stock is quoted on the OTC Bulletin Board under the symbol “GPXM.OB”. On February 11, 2008, the last reported sale price for our common stock as reported on the OTC Bulletin Board was $0.27 per share.There is no public market for the warrants. Investing in our common stock involves certain risks and uncertainties. See “Risk Factors” beginning on page 2 of the Prospectus and the risk factors included in our Annual Report on Form 10-KSB for the year ended December 31, 2006. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is February 11, 2008. 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB/A Amendment No. 1 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Minnesota 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada 89434 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of November 14, 2007, there were 180,552,639 outstanding shares of the issuer’s common stock. Transitional Small Business Disclosure Format (Check one): Yes ¨No x EXPLANATORY NOTE This Amendment No. 1 on Form 10-QSB/A (“Form 10-QSB/A) to the Company’s Quarterly Report on Form 10-QSB for the period ended September 30, 2007 initially filed with the Securities and Exchange Commission on November 14, 2007 (“the Original Filing”) corrects a typographical error in Part II Other Information, Item 2.
